Citation Nr: 1623540	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an autoimmune disorder, to include mixed connective tissue disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1985 to September 1985, in July 1993, and in January 1994, and had additional service in the Missouri Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed condition.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was raised by the record in the December 2011 substantive appeal to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  

A.  Additional Medical Records

The record reflects that the Veteran had the chronic markers for collagen vascular disease dating back to 2008 and that he was "diagnosed with [m]ixed connected tissue disease by Dr. Toy, local rheumatologist."  See April 19, 2011 private treatment record from W. S. D., M.D.  Treatment with this private rheumatologist was referenced again by Dr. W. S. D. in a November 2011 medical opinion, as well as the Veteran's December 2011 substantive appeal to the Board.  It appears that these records have not yet been associated with the evidence of record.  When put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must attempt to obtain any available medical records from the Veteran's private treatment with rheumatologist Dr. Toy.  Likewise, the RO must obtain any available VA and/or private treatment records since the issuance of the January 2016 supplemental statement of the case.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

B.  New VA Examination

In September 2015, the Board remanded the Veteran's claim to obtain a medical opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mixed connective tissue disease is etiologically related to exposure to water contaminated with trichloroethylene and carbon tetrachloride.  For the purposes of this opinion, the examiner was instructed to assume that the Veteran had such exposure through ingestion, inhalation, and dermal contact.

In January 2016, the requested medical opinion was obtained.  The VA examiner opined that "the patient's systemic lupus is not a result of his exposure to water contaminated with trichloroethylene and carbon tetrachloride."  In support of this opinion, the examiner noted that medical literature from the Mayo Clinic stated that lupus occurs when the immune system attacks healthy tissue in one's body and that it is "likely that the lupus results from a combination of genetic and environmental stress" including potential triggers of sunlight, infections, and medications."  The examiner also indicated that the above-listed chemicals are not on the list of likely causes of lupus.

The Board observes that, in providing this medical opinion, the January 2016 VA examiner only reviewed the Veteran's electronic claims file and did not actually conduct an interview and in-person examination the Veteran.  The Board also notes that the examiner did not provide a medical opinion regarding the Veteran's previously diagnosed mixed connective tissue disease.  Rather, the examiner offered a medical opinion regarding lupus, an autoimmune disorder which was not diagnosed at any time during the appeal period.  The Board acknowledges that "mixed connective tissue disease" is a more generalized disease which includes features of lupus but is distinguishable from the singular diagnosis of "systemic lupus."   In other words, "mixed connective tissue disease" is a distinct medical autoimmune disease diagnosis.  

Given that the VA examiner's opinion regarding systemic lupus was based on a review of the electronic claims file and not a physical examination and interview of the Veteran, the Board finds it necessary to afford the Veteran a VA examination to properly assess the nature and etiology of his current autoimmune disorder.  After reviewing the evidence of record and conducting a thorough evaluation of the Veteran, and with consideration of the Veteran's lay statements, the examiner must identify all autoimmune disorders that have been diagnosed since the Veteran filed his claim in August 2008.  For all previously and currently diagnosed autoimmune disorders, including mixed connective tissue disease, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder(s) is/are etiologically related to exposure to water contaminated with trichloroethylene and carbon tetrachloride.  For the purposes of this opinion, the examiner should assume that the Veteran had such exposure through ingestion, inhalation, and dermal contact.

Accordingly, this case is REMANDED to the RO or AMC, in Washington, D.C., for the following actions:

1.  The RO must contact the Veteran and ask him to identify all providers of treatment he has received for the claim on appeal and to provide authorization(s) for VA to obtain records of any such private treatment.  After securing any necessary release, the RO must take appropriate action to obtain the identified records.  Specifically, the RO must attempt to obtain any available medical records from the Veteran's private treatment with rheumatologist Dr. Toy.  Updated records of all VA treatment must also be obtained, if any such records exist.

2.  The Veteran must be afforded an appropriate VA examination to the nature and etiology of the Veteran's current autoimmune disorder, including mixed connective tissue disease.  The Veteran's electronic claims file, including a copy of this remand, must be made available and reviewed by the examiner prior to the examination.

After reviewing the evidence of record and conducting a thorough evaluation of the Veteran, and with consideration of the Veteran's lay statements, the examiner must identify all autoimmune disorders that have been diagnosed since the Veteran filed his claim in August 2008.

For all previously and currently diagnosed autoimmune disorders, including mixed connective tissue disease, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder(s) is/are etiologically related to exposure to water contaminated with trichloroethylene and carbon tetrachloride.  For the purposes of this opinion, the examiner should assume that the Veteran had such exposure through ingestion, inhalation, and dermal contact.

The examiner must provide a complete explanation for his/her opinion, citing to evidence in the record, medical literature, or other sources when necessary to support the conclusion reached.

3.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the RO/AMC must readjudicate the Veteran's claim of entitlement to service connection for an autoimmune disorder, to include mixed connective tissue disease.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC must provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

